DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 10/18/2021, in which claims 1-10 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11188770 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.

Instant - 17503439
Patent – 11188770 B2
Claim 1 - A detecting device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: 
acquire a visible light image including a face region of a person; 
Claim 1 -  A detecting device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: 
acquire a visible light image including a face region of a person; 
acquire an infrared light image in an infrared wavelength range; 
acquire a first infrared light image in a first infrared wavelength range, a second infrared light image in a second infrared wavelength range longer than the first infrared wavelength range and a third infrared light image in a third infrared wavelength range longer than the second infrared wavelength range, wherein a wavelength range between the first infrared wavelength range and the third infrared wavelength range is the wavelength range in which an inclination of change in luminance of reflected light on a silicon mask is different from an inclination of change in luminance of reflected light on a human skin; 
detect the face region of the person in the visible light image; and 
 detect the face region of the person in the visible light image; and 
determine whether the person is disguised with the silicon mask based on the infrared light image.

determine whether the person is disguised with the silicon mask based on a difference between luminance of the first infrared light image and luminance of the second infrared light image, and a difference between the luminance of the second infrared light image and luminance of the third infrared light image with respect to at least a part of the face region of the person.
Claim 2 - … 


…
determine whether the person is disguised with the silicon mask based on luminance of the infrared light image.
Claim 1 -  …
acquire …
acquire …
detect …
determine whether the person is disguised with the silicon mask based on a difference between luminance of the first infrared light image and luminance of the second infrared light image, and a difference between the luminance of the second infrared light image and luminance of the third infrared light image with respect to at least a part of the face region of the person.
Claim 8 - determine that the person is disguised in the case where luminance pattern of the face region of the person in specific wavelength ranges within an infrared band is concave.
Claim 2 - determine that the person is disguised when the inclination of change in luminance of the infrared light reflected from the face region has a concave shape waveform.


Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims 1-2 of 11188770 B2 has a scope completely covering the scope of claims 1-2 and 8 of the instant application, wherein claim 1 of 11188770 B2 provides more specificity in the claim.

Claim 9 is directed to a method of detecting comprising a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over claim 1 of  11188770 B2 for the same reason as previously indicated.

Claim 10 is directed to a non-transitory computer readable medium having stored therein a program for performing a method, the method comprising a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over claim 1 of  11188770 B2 for the same reason as previously indicated.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11188770 B2 in view of Prokoski (US Pub. 200201364353 A1).

Regarding claim 3, while claim 1 of U.S. Patent No. 11188770 B2 discloses the processor is further configured to execute instructions to cause the detecting device to: detect the face region of the person in the visible light image (See remarks regarding claim 1 above.),
it does not specifically disclose detect a characteristic region from the face region of the person in the visible light image.
However, Prokoski teaches detect a characteristic region from the face region of the person in the visible light image (Prokoski; Para. [0049, 77]. Characteristic regions (e.g. eyes, mouth) of face regions are detected in visual/visible light images and IR images.); and 
determine whether the person is disguised based on luminance of a characteristic region of the infrared light image related to the characteristic region of the visible light image (Prokoski; Para. [0049, 52]. The presence of disguise is determined in accordance with luminance of characteristic regions of IR images corresponding to characteristic regions of visual images.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the detection method/system of Pavlidis to adapt a face/skin determination approach, by incorporating Prokoski’s teaching wherein visual images and IR images are aligned to perform further process, for the motivation to allow the determination of live subject and the presence of disguise (Prokoski; Abstract.).

Claims 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11188770 B2 in view of Pavlidis (US Pub. 20020044674 A1)

Regarding claim 4, while claim 1 of U.S. Patent No. 11188770 B2 discloses the processor is further configured to execute instructions to cause the detecting device to: determine that the person is disguised (See remarks regarding claim 1 above.),
it does not specifically disclose the processor is further configured to execute instructions to cause the detecting device to: determine that the person is disguised in the case where luminance of the face region in the infrared image satisfies specific relation.
However, Pavlidis eaches  the processor is further configured to execute instructions to cause the detecting device to: determine that the person is disguised in the case where luminance of the face region in the infrared image satisfies specific relation (Pavlidis; Para. [0106, 108]. The presence of disguise is determined in accordance with luminance of a face region having a specific relation/comparison.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the detection method/system of claim 1 of U.S. Patent No. 11188770 B2 to adapt a face/skin determination approach, by incorporating Pavlidis’s teaching wherein comparison among IR images are employed, for the motivation to allow the determination of presence of an artificial material associated with the head of the human body (Pavlidis; Abstract.).

Regarding claim 5, Pavlidis of modified claim 1 of U.S. Patent No. 11188770 B2 further teaches  the processor is further configured to execute instructions to cause the detecting device to: determine that the person is disguised in the case where distribution of luminance of the face region in the infrared image has specific pattern (Pavlidis; Para. [0106, 108]. The presence of disguise is determined in accordance with luminance of a face region having a specific relation/comparison resulting in a specific distribution.).

Regarding claim 6, Pavlidis of modified claim 1 of U.S. Patent No. 11188770 B2 further teaches the processor is further configured to execute instructions to cause the detecting device to: detect at least one of a forehead region in the face region, right cheek region in the face region, and left cheek in the face region as the characteristic region (Pavlidis; Fig. 14 A, B, 15A, B. Characteristic regions including at least a forehead, cheeks, are detected.).

Regarding claim 7, Pavlidis of modified claim 1 of U.S. Patent No. 11188770 B2 further teaches the processor is further configured to execute instructions to cause the detecting device to: determine whether the person is disguised with the silicon mask based on a plurality of luminance of the face region of the person acquired from each of a plurality of infrared light images captured by a plurality of image devices, the plurality of image devices capturing respectively the person in different wavelength ranges within an infrared band (Pavlidis; Fig. 9-11, Para. [0050, 112], Infrared light images are obtained in three different infrared sub-ranges within 0.8 to 2.2 microns, e.g. 0.8 to 0.9 microns, 0.9 to 1.1 microns, 1.4-2.2 microns, wherein the sub range between the shortest and longest ranges includes an indication of change of luminance of reflected light being different from an indication of change of reflect light on a human skin).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis (US Pub. 20020044674 A1) in view of Prokoski (US Pub. 200201364353 A1).

Regarding claim 1, Pavlidis discloses a detecting device comprising: at least one memory configured to store instructions (Pavlidis; Fig. 20, Para. [0050, 97-98]. A detection system includes a computer/circuitry, which executes instructions/software stored in a memory.); and 
at least one processor configured to execute the instructions to (Pavlidis; Para. [0097-98]. A detection system includes a computer/circuitry (processor), which executes instructions/software stored in a memory.): 
acquire a visible light image including a face region of a person (Pavlidis; Para. [0042, 114]. A computer/circuitry is used to detect images of face regions, wherein face regions is detected in a first image of visible light (See Para. [0114).); 
acquire an infrared light image in an infrared wavelength range (Pavlidis; Para. [0042, 114]. Infrared light images are obtained in different infrared sub-ranges.); 
detect the face region of the person in the light image (Pavlidis; Para. [0040-41]. A face region is identified in a second image of infrared light based on a processing result.); and 
determine whether the person is disguised with the silicon mask based on the infrared light image (Pavlidis; Fig. 9-11, Para. [0107-108]. A computer/circuitry is ised to determine whether disguise/artificial material is possible/presence over imaged face regions in accordance with a relationship of measured characteristic value of face regions.).
While Pavlidis discloses detect the face region of the person in the light image (See remarks above.),
it does not specifically disclose detect the face region of the person in the visible light image.
However, Prokoski teaches detect the face region of the person in the visible light image (Prokoski; Para. [0077, 82]. Face regions are detected in visual/visible light images and IR images.); and 
determine whether the person is disguised with the silicon mask based on the infrared light image (Prokoski; Para. [0088]. The presence of disguise is determined in accordance with IR images.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the detection method/system of Pavlidis to adapt a face/skin determination approach, by incorporating Prokoski’s teaching wherein visual images and IR images are aligned to perform further process, for the motivation to allow the determination of live subject and the presence of disguise (Prokoski; Abstract.).

Regarding claim 2, modified Pavlidis teaches the processor is further configured to execute instructions to cause the detecting device to: determine whether the person is disguised with the silicon mask based on luminance of the infrared light image (Pavlidis; Fig. 9-11, Para. [0107-108]. A computer/circuitry is ised to determine whether disguise/artificial material is possible/presence over imaged face regions in accordance with a relationship of measured characteristic value of face regions. Prokoski; Para. [0088]. The presence of disguise is determined in accordance with luminance values of IR images.).

Regarding claim 3, modified Pavlidis further teaches the processor is further configured to execute instructions to cause the detecting device to: detect a characteristic region from the face region of the person in the visible light image (Prokoski; Para. [0049, 77]. Characteristic regions (e.g. eyes, mouth) of face regions are detected in visual/visible light images and IR images.); and 
determine whether the person is disguised based on luminance of a characteristic region of the infrared light image related to the characteristic region of the visible light image (Prokoski; Para. [0049, 52]. The presence of disguise is determined in accordance with luminance of characteristic regions of IR images corresponding to characteristic regions of visual images.).

Regarding claim 4, modified Pavlidis further teaches  the processor is further configured to execute instructions to cause the detecting device to: determine that the person is disguised in the case where luminance of the face region in the infrared image satisfies specific relation (Pavlidis; Para. [0106, 108]. The presence of disguise is determined in accordance with luminance of a face region having a specific relation/comparison. Prokoski; Para. [0081]. The presence of disguise is determined in accordance with luminance of a face region having a specific relation/comparison.).

Regarding claim 5, modified Pavlidis further teaches  the processor is further configured to execute instructions to cause the detecting device to: determine that the person is disguised in the case where distribution of luminance of the face region in the infrared image has specific pattern (Pavlidis; Para. [0106, 108]. The presence of disguise is determined in accordance with luminance of a face region having a specific relation/comparison resulting in a specific distribution. Prokoski; Para. [0081]. The presence of disguise is determined in accordance with luminance of a face region having a specific relation/comparison resulting in a specific distribution.).

Regarding claim 6,modified Pavlidis further teaches the processor is further configured to execute instructions to cause the detecting device to: detect at least one of a forehead region in the face region, right cheek region in the face region, and left cheek in the face region as the characteristic region (Prokoski; Para. [0064-65]. At least a forehead region is detected as a characteristic region. Pavlidis; Fig. 14 A, B, 15A, B. Characteristic regions including at least a forehead, cheeks, are detected.).

Regarding claim 7, modified Pavlidis further teaches the processor is further configured to execute instructions to cause the detecting device to: determine whether the person is disguised with the silicon mask based on a plurality of luminance of the face region of the person acquired from each of a plurality of infrared light images captured by a plurality of image devices, the plurality of image devices capturing respectively the person in different wavelength ranges within an infrared band (Pavlidis; Fig. 9-11, Para. [0050, 112], Infrared light images are obtained in three different infrared sub-ranges within 0.8 to 2.2 microns, e.g. 0.8 to 0.9 microns, 0.9 to 1.1 microns, 1.4-2.2 microns, wherein the sub range between the shortest and longest ranges includes an indication of change of luminance of reflected light being different from an indication of change of reflect light on a human skin).

Claim 9 is directed to a method of detecting comprising a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 10 is directed to a non-transitory computer readable medium having stored therein a program for performing a method, the method comprising a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis (US Pub. 20020044674 A1) in view of Prokoski (US Pub. 200201364353 A1), as applied to claim 2 above, and further in view of Angelopoulou (“The Reflectance Spectrum of Human Skin”, 12/1999).

Regarding claim 8, modified Pavlidis teaches the processor is further configured to execute instructions to cause the detecting device to: determine that the person is disguised (Pavlidis; See remarks regarding claim 1 above.).
But it does not specifically teach the processor is further configured to execute instructions to cause the detecting device to: determine that the person is disguised in the case where luminance pattern of the face region of the person in specific wavelength ranges within an infrared band is concave. 
However, Angelopoulou teaches the processor is further configured to execute instructions to cause the detecting device to: determine that the person is disguised in the case where luminance pattern of the face region of the person in specific wavelength ranges within an infrared band is concave (Angelopoulou; Heading “5 Automatic Detection”. Detection of true human skin is based on a distribution of luminance level/pattern of a region (e.g. skin of a face), wherein the distribution being characterized as being in a concave form.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the detecting system/method of modified Pavlidis to adapt a detection approach, by incorporating Angelopoulou’s teaching wherein a distribution of luminance over different wavelength (spectral signature) is identified and employed, for the motivation to enable human skin detection (Angelopoulou; Abstract.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pavlidis (US Pat. 7138905 B2)  teaches a thermal infrared detection system for human physiological state.
Prokoski (US Pub. 20030108223 A1) teaches a system for aligning and comparing images of face from different imagers.
Hanna (Us Pub. 20140112550 A1) teaches a system for biometric recognition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485